Van Voorhis, J. (dissenting).
It seems to me that the Appellate Division was right in construing section 332 of the Village Law, under the circumstances of this case, so as not to prevent the making of what is apparently a desirable public improvement. The ownership by the Mayor of an interest of less than 1% in the property to be condemned for a municipal parking lot was accidental, and he has agreed to donate to the village the approximately $253 which would otherwise be coming to him on account of the public talcing of this property. The circumstance that he had this small interest is evidently being utilized by persons who wish to block this project for other reasons. A majority of the Village Board have voted in favor of it without counting the vote of the Mayor, his slight personal interest was wholly coincidental, and he agrees to make a present to the village of whatever ownership he has in this parcel. It is usually regarded as desirable for local public officers to have some stake in their communities. Nobody contends that the slight interest of the Mayor of Bast Hampton has influenced the undertaking of this project, which has been authorized and approved by the other members of the board. The dismissal of the complaint should be affirmed.
Chief Judge Desmond and Judges Dye, Fuld, Froessel and Foster concur with Judge Burke ; Judge Van Voorhis dissents in a separate opinion.
Judgment reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.